                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 Gary Eldred Kremer,
                                                     Case No. 19-cv-2277 (MJD/ECW)
              Petitioner,

 v.                                                           ORDER

 Warden Fikes,
 FCI-Sandstone

              Respondent.



      Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated September 11, 2019, all the files and records, and no

objections having been filed to said Report and Recommendation, IT IS HEREBY

ORDERED that:

      1.     The petition for a writ of habeas corpus of petitioner Gary E. Kremer [Dkt.

             1] is DISMISSED WITHOUT PREJUDICE.

      2.     Kremer’s application to proceed in forma pauperis [Dkt. 2] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: October 22, 2019                        s/ Michael J. Davis
                                               MICHAEL J. DAVIS
                                               United States District Court
